                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK


CHARLOTTE FREEMAN, ET AL.,

                          Plaintiffs,
                  v.
                                                    No. 14-cv-6601 (PKC)(CLP)
HSBC HOLDINGS PLC, ET AL.,

                          Defendants.




                       NOTICE OF WITHDRAWAL OF APPEARANCE

                PLEASE TAKE NOTICE that because I, Kerry Anne Tirrell, am leaving the

 firm of Sullivan & Cromwell LLP effective September 13, 2019, I hereby request the

 withdrawal of my appearance on behalf of Defendant Standard Chartered Bank. Sharon L.

 Nelles, Andrew Finn, Bradley P. Smith, and Alyssa Anne Hill of Sullivan & Cromwell

 LLP remain as attorneys of record for Standard Chartered Bank.

                PLEASE TAKE FURTHER NOTICE that I hereby request to be removed

 from all service lists for these proceedings.


 Dated: New York, New York                       Respectfully submitted,
        September 13, 2019                       /s/ Kerry Anne Tirrell
                                                 Kerry Anne Tirrell
                                                 SULLIVAN & CROMWELL LLP
                                                 125 Broad Street
                                                 New York, New York 10004
                                                 Telephone: (212) 558-4000
                                                 Facsimile: (212) 558-3588
